      Case: 1:21-cr-00048-JRA Doc #: 36 Filed: 08/02/21 1 of 4. PageID #: 169




                           THE UNITED STATES DISTRICT COURT
                               NORTHER DISTRICT OF OHIO
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                     )      CASE NO.: 1:21CR48
                                              )
           Plaintiff,                         )      JUDGE JOHN ADAMS
                                              )
v.                                            )      ORDER
                                              )
KENNETH SHARP,                                )
                                              )      (Resolves Doc. 19)
           Defendant.                         )


           This matter comes before the Court on Defendant Kenneth Sharp’s motion to suppress

the evidence gathered against him. Doc. 19. The motion is DENIED.

           On September 16, 2020, Cleveland Police Department Detective Brian Sabolik pulled

over a Ford Excursion being driven by Sharp. Detective Sabolik initiated the traffic stop after

running the Excursion’s license plate and receiving information that the vehicle had been

reported as stolen. At the time of the stop, Sharp was driving the vehicle and had three

passengers with him. As Detective Sabolik approached the driver of the vehicle, he asked Sharp

who owned the vehicle. Sharp responded that the vehicle belonged to his girlfriend, but that he

frequently drove it. At that time, Sharp was handcuffed and placed in Detective Sabolik’s police

cruiser.

           Detective Sabolik then returned to the vehicle and asked the passengers whether there

was anything in the vehicle that should not be there. The front seat passenger then held up an

open bottle of Patron tequila.      Subsequently, as will be detailed below, Detective Sabolik
      Case: 1:21-cr-00048-JRA Doc #: 36 Filed: 08/02/21 2 of 4. PageID #: 170




searched the vehicle and found two magazines of ammunition and a firearm.                Sharp now

contends that the search of the vehicle violated his Fourth Amendment rights. The Court now

reviews his contentions.

       “To protect against unreasonable searches and seizures, police officers are generally

required to obtain a valid search warrant, rendering ‘searches conducted outside the judicial

process, without prior approval by judge or magistrate, per se unreasonable under the Fourth

Amendment—subject only to a few specifically established and well-delineated exceptions.’”

United States v. Guy, 1 Fed. App’x 410, 412 (6th Cir. 2001) (quoting Katz v. United States, 389

U.S. 347, 357 (1967)). One of these “well-delineated exceptions” is the automobile exception,

which “allows the police to ‘search an automobile and the containers within it where they have

probable cause to believe contraband or evidence is contained.’” Id. (quoting California v.

Acevedo, 500 U.S. 565, 580 (1991)). Critically, “[t]he scope of a warrantless search of an

automobile ... is not defined by the nature of the container in which the contraband is secreted.

Rather, it is defined by the object of the search and the places in which there is probable cause to

believe that [the contraband] may be found.” United States v. Ross, 456 U.S. 798, 824 (1982).

       Initially, the Court notes that the Sixth Circuit has addressed a similar issue as follows:

       Here, Trooper Rule discovered that at least one passenger in the van had violated
       Kan. Stat. Ann. § 8–1599(b): there was an open container of alcohol in the van
       that was neither locked in the trunk nor “behind the last upright seat or in an area
       not normally occupied by the driver or a passenger.” The troopers then had
       probable cause to search for any other similar contraband, i.e., any open
       containers of alcohol being transported in the vehicle in violation of state law.
       See, e.g., United States v. McGuire, 957 F.2d 310, 314 (7th Cir.1992) (“Once
       Trooper Newman discovered that McGuire was transporting open, alcoholic
       liquor in violation of Illinois law, ... he had probable cause to believe that the car
       contained additional contraband or evidence,” which “gave Newman the authority
       to search every part of the vehicle and its contents that could conceal additional
       contraband.”).




                                                 2
       Case: 1:21-cr-00048-JRA Doc #: 36 Filed: 08/02/21 3 of 4. PageID #: 171




United States v. Howton, 260 F. App’x 813, 817 (6th Cir. 2008). Accordingly, Detective Sabolik

arguably had probable cause to search the vehicle based solely on the passenger’s admission that

there was an open container in the vehicle.

         However, Detective Sabolik did not rely solely on the open container to justify his search.

After placing Sharp in his cruiser, Detective Sabolik returned to the vehicle to question the

passengers. At that time, Detective Sabolik stated “I had observed a tray I know is commonly

used to roll marijuana joints and blunts with some residue on the tray.”1 Detective Sabolik

explained that he viewed the rolling tray by shining his flashlight through both the rear window

and through the open driver’s door. Following his observance of the rolling tray, Detective

Sabolik then asked the passengers whether there was anything in the vehicle that should not be

there. At around that same time, Detective Sabolik noted: “Because just when you saw me

shining my flashlight down, I observed I believe it was three containers of what is used to hold

marijuana that’s usually given from the dispensaries[.] … There were three containers in the

door.” Moreover, prior to any search of the vehicle, Detective Sabolik asked the front seat

passenger what the tray was used for, and the passenger responded that it was used to “roll

weed.” As a result of his observations and the passenger’s comment, Detective Sabolik had

probable cause to believe that additional drugs or drug paraphernalia would be located in the car.

As such, his search of the vehicle was justified.

         Sharp appears to take issue with the fact that Detective Sabolik erred in his written report

and noted that all his seizures occurred pursuant to an inventory search. During his testimony,

Detective Sabolik conceded that he had erred in his report. The Court notes that despite this

error within the report, the evidence presented during the hearing supported a finding that

1
  Sharp makes much of the fact that portions of the body camera video suggest that Detective Sabolik was not
familiar with the tray itself or its purpose. Even accepting that assertion as true, it is undisputed that the passenger
informed Detective Sabolik of the tray’s illicit purpose prior to any search being conducted.


                                                           3
      Case: 1:21-cr-00048-JRA Doc #: 36 Filed: 08/02/21 4 of 4. PageID #: 172




Detective Sabolik would have been within his right to conduct a full inventory search of the

vehicle.

       Following Sharp’s response that his girlfriend owned the vehicle, Detective Sabolik

immediately asked dispatch to attempt to contact the owner. Despite Sharp’s contention that his

girlfriend was less than 30 seconds from the location of the vehicle, minutes passed without any

word from the purported vehicle owner. As such, without word that the report of the vehicle

being stolen had been called off, Detective Sabolik was within his rights to begin an inventory

search to prepare for the vehicle to be towed. Sharp has offered no argument or case law to

suggest that Detective Sabolik’s courtesy efforts to locate the alleged owner somehow created a

constitutional impediment to towing and inventorying the vehicle.         Accordingly, Sharp’s

argument related to the error in Detective Sabolik’s report does not further his argument to

suppress the evidence seized from the vehicle.

       Based upon the above, Sharp’s motion to suppress is DENIED.

       IT IS SO ORDERED.



       August 2, 2021                            /s/ Judge John R. Adams_______
                                                 JUDGE JOHN R. ADAMS
                                                 UNITED STATES DISTRICT COURT




                                                 4
